



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Keating, 2015 ONCA 825

DATE: 20151127

DOCKET: C58810

Simmons, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dwayne Keating

Appellant

Michael Pasquale, for the appellant

Jason A. Gorda, for the respondent

Heard: November 26, 2015

On appeal from the conviction entered on April 17, 2014 by
    Justice Lucia Favret of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit in this appeal.  The trial judge thoroughly reviewed the
    principles relating to admissibility of the 911 recordings and the
    complainants signed statement to police as recorded in the investigating
    officers notebook under the principled exception to the hearsay rule.  The
    appellant has demonstrated no error in the trial judges admissibility ruling.

[2]

Moreover, we reject the appellants argument that the statements are
    entitled to little or no weight at the trial.  The appellants arguments in
    this regard were considered and rejected by the trial judge.  We see no error
    in her conclusion.

[3]

The appeal is dismissed.


